Exhibit 10.2

 

SETTLEMENT AGREEMENT AND RELEASE

 

I.  PARTIES

 

This Settlement Agreement (“Agreement”) is entered into by the United States of
America, acting through the United States Attorney’s Office for the District of
Massachusetts, and the Office of Inspector General (“OIG-HHS”) of the United
States Department of Health and Human Services (“HHS”); and NeuroMetrix, Inc.
(“NeuroMetrix”), a Delaware corporation with a principal place of business in
Waltham, Massachusetts, through their authorized representatives.  Collectively,
all of the above shall be referred to as “the Parties.”

 

II.  PREAMBLE

 

A.                                   WHEREAS, at all relevant times, NeuroMetrix
developed, designed, distributed, marketed, and sold a medical device known as
the NC-stat System (the “medical device”) to physicians nationwide for the
purpose of conducting nerve conduction studies on-site to assist in the
diagnosis of neuropathies in the peripheral nerves and spine frequently caused
by or associated with carpal tunnel syndrome, leg pain, diabetes, and other
clinical disorders;

 

B.                                     WHEREAS, NeuroMetrix has agreed to enter
into a deferred prosecution agreement with the United States Attorney for the
District of Massachusetts (the “Deferred Prosecution Agreement”), under which
NeuroMetrix will acknowledge that it is guilty of a violation of 42 U.S.C.
§1320a-7b(b)(2) by offering and paying illegal remuneration to physicians to
induce them to refer and recommend the use of the NC-stat System to other
physicans, as set forth in an Information attached to the Deferred Prosecution
Agreement;

 

C.                                     WHEREAS, the United States alleges that
NeuroMetrix caused to be submitted claims for payment for the technical and
professional component of use of the medical device to the Medicare Program,
established pursuant to Title XVIII of the Social Security Act, § 1395-1395hhh,
which is administered by HHS;

 

D.                                    WHEREAS, the United States contends that
it has certain civil claims against NeuroMetrix as specified in Paragraph 2
below for engaging in the following conduct:

 

--------------------------------------------------------------------------------


 

(i)                                     The United States contends that, from
August 2004 through October 2006, NeuroMetrix knowingly and willfully offered
and paid illegal remuneration to induce physicians to refer and recommend
purchase of the NC-stat System, in violation of 42 U.S.C.
§1320a-7b(b)(2) through marketing programs known as the “Referral Rewards
Program” and “Customer Referral Program.”  As a result, NeuroMetrix knowingly
caused the submission of false or fraudulent claims to the Medicare Programs for
nerve conduction studies performed with the NC-stat System for which no payments
should have been made.

 

(ii)                                  The United States contends that, from
January 2003 through April 2006, NeuroMetrix knowingly caused the submission of
false or fraudulent claims for payment to Medicare by providing coding reports
to physicans that falsely indicated the nerve conduction studies performed with
the NC-stat System should be billed under CPT Codes 95903 when no F-wave had
been obtained, and which services should have been billed under CPT Code 95900
instead, a specific code for nerve conduction studies where no F-wave was
obtained.  As a result, NeuroMetrix knowingly caused the submission of false or
fraudulent claims to Medicare that resulted in excess payments from Medicare to
which the physicians were not entitled.

 

E.                                      NeuroMetrix’s conduct as described in
the Information attached to the Deferred Prosecution Agreement and Preamble
Paragraph D is hereafter referred to as the “Covered Conduct.”

 

F.                                      WHEREAS, HHS-OIG contends that it has
certain administrative claims against NeuroMetrix, as specified in Paragraph 4
below, for engaging in the Covered Conduct.

 

G.                                     WHEREAS, this Agreement is neither an
admission of facts or liability by NeuroMetrix nor a concession by the United
States that its claims are not well-founded, and NeuroMetrix denies that it
engaged in any conduct giving rise to criminal or civil liability with the sole
exception of such admissions as NeuroMetrix makes in connection with  the
Deferred Prosecution Agreement referenced in Paragraph B above.

 

2

--------------------------------------------------------------------------------


 

H.                                    WHEREAS, to avoid the delay, expense,
inconvenience, and uncertainty of protracted litigation of these claims, the
Parties mutually desire to reach a full and final settlement as set forth below.

 

III. TERMS AND CONDITIONS

 

NOW, THEREFORE, in reliance on the representations contained herein and in
consideration of the mutual promises, covenants, and obligations set forth below
in this Agreement, and for good and valuable consideration as stated herein, the
Parties agree as follows:

 

1.                                       NeuroMetrix agrees to pay to the United
States the sum of two million four hundred ninety eight thousand three hundred
thirty seven dollars ($2,498,337), plus interest in an amount of 2.75% per annum
on the Settlement Amount as further set forth below ($188.23 per day) from
January 1, 2009 and continuing until and including the day before complete
payment is made (the “Settlement Amount”).  This sum shall constitute a debt
immediately due and owing to the United States on the Effective Date of this
Agreement.  The Settlement Amount shall be electronically transferred pursuant
to instructions provided by the United States Attorney’s Office for the District
of Massachusetts no later than the second business day following the date on
which this Agreement is fully executed by the parties.

 

2.                                       Subject to the exceptions in Paragraphs
3 and 4 below, and in consideration of the obligations of NeuroMetrix set forth
in this Agreement, conditioned upon NeuroMetrix’s payment in full of the
Settlement Amount, subject to Paragraph 12 below (concerning bankruptcy
proceedings commenced within 91 days of the Effective Date of this Agreement or
any payment under this Agreement), and subject to the simultaneous execution of
the Deferred Prosecution Agreement described in Preamble Paragraph B, the United
States, on behalf of itself, and its officers, agents, agencies, and
departments, agrees to release NeuroMetrix, its predecessors, and its current
and former parents, affiliates, divisions, subsidiaries, successors and assigns,
and their current and former directors, officers , and employees, from any civil
or administrative monetary claim that the United States has or may have under
the False Claims

 

3

--------------------------------------------------------------------------------


 

Act, 31 U.S.C. §§ 3729-33; the Program Fraud Civil Remedies Act, 31 U.S.C. §§
3801-12;  the Civil Monetary Penalties Law, 42 U.S.C. § 1320a-7a;  any statutory
provision applicable to the federal funded program in this Agreement for which
the Civil Division, United States Department of Justice has actual and present
authority to assert and compromise pursuant to 28 C.F.R. Part O, Subpart I,
Section 0.45(d); and common law claims for fraud, unjust enrichment, payment by
mistake, or disgorgement for the Covered Conduct.

 

3.                                       Notwithstanding any term of this
Agreement, the United States specifically does not release any person or entity
from any of the following claims or liabilities:  (a) any criminal, civil, or
administrative claims arising under Title 26, U.S. Code (Internal Revenue Code);
(b) any criminal liability except as set forth in the Deferred Prosecution
Agreement;  (c) any liability to the United States (or any agencies thereof) for
any conduct other than the Covered Conduct; (d) any claims based upon
obligations created by this Agreement; (e) except as explicitly stated in this
Agreement, any administrative liability, including mandatory exclusion from
Federal health care programs; (f) any express or implied warranty claims or
other claims for defective or deficient products and services provided by
NeuroMetrix; (g) any claims for personal injury or property damage or for other
consequential damages arising from the Covered Conduct; (h) any claim based on a
failure to deliver items or services due; or (i) any civil or administrative
claims against individuals, including current and former directors, officers,
and employees of NeuroMetrix, its predecessors, subsidiaries, and affiliates,
who receive written notification that they are the target of a criminal
investigation, are criminally indicted or charged, or are convicted, or who
enter into a criminal plea agreement.

 

4.                                       In consideration of the obligations of
NeuroMetrix set forth in this Agreement, and the Corporate Integrity Agreement
(“CIA”) entered into between OIG-HHS and NeuroMetrix, conditioned on
NeuroMetrix’s payment in full of the Settlement Amount, and subject to Paragraph
12 below (concerning bankruptcy proceedings commenced within 91 days of the
effective date of this Agreement or any payment under this Agreement), OIG-HHS
agrees to release and refrain from instituting, directing, or maintaining any
administrative action seeking

 

4

--------------------------------------------------------------------------------


 

exclusion from the Medicare, Medicaid, or other Federal health care programs (as
defined in 42 U.S.C. § 1320a-7b(f)) against NeuroMetrix, its predecessors, and
its current or former parents, affiliates, divisions, subsidiaries, successors,
and assigns, under 42 U.S.C. § 1320a-7a (Civil Monetary Penalties Law), or 42
U.S.C. § 1320a-7(b)(7) (permissive exclusion for fraud, kickbacks or other
prohibited activities), for the Covered Conduct, except as reserved in Paragraph
3 above, and as reserved in this Paragraph.  The OIG-HHS expressly reserves all
rights to comply with any statutory obligations to exclude NeuroMetrix from the
Medicare, Medicaid, or other Federal health care program under 42 U.S.C. §
1320a-7(a) (mandatory exclusion) based upon the Covered Conduct.  Nothing in
this Paragraph precludes the OIG-HHS from taking action against entities or
persons, or for conduct and practices, for which claims have been reserved in
Paragraph 3 above.

 

5.                                       The Parties each represent that this
Agreement is freely and voluntarily entered into without any degree of duress or
compulsion whatsoever.

 

6.                                       NeuroMetrix waives and shall not assert
any defense it may have to criminal prosecution or administrative action
relating to the Covered Conduct, which defense may be based in whole or in part
on a contention that, under the Double Jeopardy Clause of the Fifth Amendment of
the Constitution or the Excessive Fines Clause of the Eighth Amendment of the
Constitution, this  Agreement bars a remedy sought in such criminal prosecution
or administrative action.

 

7.                                       In consideration of the obligations of
the United States set forth in this Agreement, NeuroMetrix, on behalf of itself
and its predecessors, its current and former parents, affiliates, divisions,
subsidiaries, successors and assigns fully and finally releases, waives and
discharges the United States, its agencies, employees, servants, and agents from
any claims (including attorneys’ fees, costs, and expenses of every kind and
however denominated) which NeuroMetrix has asserted, could have asserted, or may
assert in the future against the United States, its agencies, employees,
servants, and agents, related to or arising from the United States’
investigation and prosecution of the Covered Conduct.

 

5

--------------------------------------------------------------------------------


 

8.                                       The Settlement Amount that NeuroMetrix
must pay pursuant to Paragraph 1 above will not be decreased as a result of the
denial of claims for payment now being withheld from payment by any State or
Federal payer, related to the Covered Conduct; and, if applicable, NeuroMetrix
agrees not to resubmit to any State and Federal payer any previously denied
claims, which denials were based on the Covered Conduct, and agrees not to
appeal or cause the appeal of any such denials of claims.

 

9.                                       NeuroMetrix agrees to the following:

 

a.                                       Unallowable Costs Defined: that all
costs (as defined in the Federal Acquisition Regulation (“FAR”), 48 C.F.R. §
31.205-47 and in Titles XVIII and XIX of the Social Security Act, 42 U.S.C. §§
1395-1395hhh and 1396-1396v, and the regulations and official program directives
promulgated thereunder) incurred by or on behalf of NeuroMetrix, its
predecessors, parents, divisions, subsidiaries, or affiliates, and its present
or former officers, directors, employees, and agents in connection with: 
(1) the matters covered by this Agreement and the related Deferred Prosecution
Agreement; (2) the United States’ civil and criminal investigation relating to
matters covered by this Agreement; (3) NeuroMetrix’s investigation, defense, and
any corrective actions undertaken in response to the United States’ civil and
criminal investigations in connection with the matters covered by this Agreement
(including attorneys’ fees); (4) the negotiation and performance of this
Agreement and the Deferred Prosecution Agreement; (5) the payments made to the
United States pursuant to this Agreement and the Deferred Prosecution Agreement;
and (6) the negotiation of and obligations undertaken pursuant to the CIA to:
(a) retain an independent review organization to perform annual reviews as
described in Section III of the CIA; and (b) prepare and submit reports to the
OIG-HHS, are unallowable costs on Government contracts under the Medicare
Program, Medicaid Program, TRICARE Program, Department of Veterans Affairs
(DVA), and the Federal Employees Health Benefits Program (FEHBP).   However,
nothing in this Paragraph affects the status of costs that are not allowable
based on any other authority applicable to NeuroMetrix.  (All costs described or
set forth in this Paragraph are hereafter, “Unallowable Costs”).

 

6

--------------------------------------------------------------------------------


 

b.                                      Future Treatment of Unallowable Costs:
If applicable, these Unallowable Costs shall be separately estimated and
accounted for by NeuroMetrix and NeuroMetrix shall not charge such Unallowable
Costs directly or indirectly to any contracts with the United States or any
State Medicaid program, or seek payment for such Unallowable Costs through any
cost report, cost statement, information statement, or payment request submitted
by NeuroMetrix, its predecessors, divisions, subsidiaries, or affiliates to
Medicare, Medicaid, TRICARE, FEHBP or DVA.

 

c.                                       Treatment of Unallowable Costs
Previously Submitted for Payment: If applicable, NeuroMetrix further agrees that
within 60 days of the Effective Date of this Agreement, it shall identify to
applicable Medicare and TRICARE fiscal intermediaries, carriers, and/or
contractors, and Medicaid, DVA, and FEHBP fiscal agents, any Unallowable Costs
(as defined in this Paragraph) included in payments previously sought from the
United States, or any State Medicaid Program, including, but not limited to,
payments sought in any cost reports, cost statements, information reports, or
payment requests already submitted by NeuroMetrix, its predecessors, parents,
divisions, subsidiaries, or affiliates and shall request, and agree, that such
cost reports, cost statements, information reports, or payment requests, even if
already settled, be adjusted to account for the effect of the inclusion of the
Unallowable Costs.  NeuroMetrix agrees that the United States, at a minimum,
shall be entitled to recoup from NeuroMetrix any overpayment, plus applicable
interest and penalties, as a result of the inclusion of such Unallowable Costs
on previously-submitted cost reports, information reports, cost statements, or
requests for payment.  Any payments due after the adjustments have been made
shall be paid to the United States pursuant to the direction of the Department
of Justice, and/or the affected agencies.  The United States reserves its rights
to disagree with any calculations submitted by NeuroMetrix or its parents,
divisions, subsidiaries or affiliates on the effect of inclusion of Unallowable
Costs on NeuroMetrix or its divisions, subsidiaries or affiliates’ cost reports,
cost statements, or information reports.  Nothing in this Agreement shall
constitute a waiver of the

 

7

--------------------------------------------------------------------------------


 

rights of the United States to examine or re-examine the Unallowable Costs
described in this Paragraph.

 

10.                                 NeuroMetrix agrees that it shall not seek
payment for any of the health care billings covered by this Agreement from any
health care beneficiaries or their parents, sponsors, legally responsible
individuals, or third party payors.  NeuroMetrix waives any causes of action
against these beneficiaries or their parents, sponsors, legally responsible
individuals, or third party payors based upon the claims for payment covered by
this Agreement.

 

11.                                 NeuroMetrix expressly warrants that it has
reviewed its financial condition and that it is currently solvent within the
meaning of 11 U.S.C. §§ 547(b)(3) and 548(a)(1)(B)(ii)(I), and shall remain
solvent following payment of the Settlement Amount.  Further, the Parties
expressly warrant that, in evaluating whether to execute this Agreement, the
Parties (a) have intended that the mutual promises, covenants, and obligations
set forth herein constitute a contemporaneous exchange for new value given to
NeuroMetrix within the meaning of 11 U.S.C. § 547(c)(1), and (b) have concluded
that these mutual promises, covenants and obligations do, in fact, constitute
such a contemporaneous exchange.

 

12.                                 In the event NeuroMetrix commences, or
another party commences, within 91 days of the Effective Date of this Agreement
or any payment made hereunder, any case, proceeding, or other action under any
law relating to bankruptcy, insolvency, reorganization, or relief of debtors
(a) seeking to have any order for relief of NeuroMetrix’s debts, or seeking to
adjudicate NeuroMetrix as bankrupt or insolvent, or (b) seeking appointment of a
receiver, trustee, custodian or other similar official for NeuroMetrix or for
all or any substantial part of NeuroMetrix’s assets, NeuroMetrix agrees as
follows:

 

a.                                       NeuroMetrix’s obligations under this
Agreement may not be avoided pursuant to 11 U.S.C. §§ 547 or 548, and
NeuroMetrix shall not argue or otherwise take the position in any such case,
proceeding or action that: (i) NeuroMetrix’s obligations under this Agreement
may be avoided under 11 U.S.C. §§ 547 or 548; (ii) NeuroMetrix was insolvent at
the time this Agreement was entered into, or became insolvent as a result of the
payment made to the

 

8

--------------------------------------------------------------------------------


 

United States hereunder; or (iii) the mutual promises, covenants, and
obligations set forth in this Agreement do not constitute a contemporaneous
exchange for new value given to NeuroMetrix.

 

b.                                      If NeuroMetrix’s obligations under this
Agreement are avoided for any reason, including, but not limited to, through the
exercise of a trustee’s avoidance powers under the Bankruptcy Code, the United
States, at its sole option, may rescind the releases provided in this Agreement,
and bring any civil and/or administrative claim, action or proceeding against
NeuroMetrix for the claims that would otherwise be covered by the releases
provided in this Agreement.  If the United States chooses to do so, NeuroMetrix
agrees that for purposes only of any claims, actions or proceeding referenced in
this first clause of this Paragraph (i) any such claims, actions, or proceedings
brought by the United States (including any proceedings to exclude NeuroMetrix
from participation in Medicare, Medicaid, or other Federal health care programs)
are not subject to an “automatic stay” pursuant to 11 U.S.C. § 362(a) as a
result of the action, case, or proceeding described in the first clause of this
Paragraph, and that NeuroMetrix shall not argue or otherwise contend that the
United States’ claims, actions, or proceedings are subject to an automatic stay;
(ii) NeuroMetrix shall not plead, argue, or otherwise raise any defenses under
the theories of statute of limitations, laches, estoppel, or similar theories,
to any such civil or administrative claims, actions, or proceedings which are
brought by the United States within 90 calendar days of written notification to
NeuroMetrix that the releases herein have been rescinded pursuant to this
Paragraph, except to the extent such defenses were available before the
Effective Date of this Agreement; and (iii) the United States has a valid claim
against NeuroMetrix in the amount of  three million seven hundred twenty five
thousand dollars ($3,725,000) plus applicable multipliers and penalties and they
may pursue their claims, inter alia, in the case, action, or proceeding
referenced in the first clause of this Paragraph, as well as in any other case,
action or proceeding; and

 

c.                                       NeuroMetrix acknowledges that its
agreements in this Paragraph are provided in exchange for valuable consideration
provided in this Agreement.

 

9

--------------------------------------------------------------------------------


 

13.                                 Except as otherwise stated in this
Agreement, this Agreement is intended to be for the benefit of the Parties only,
and by this instrument the Parties do not release any claims against any other
person or entity.

 

14.                                 Nothing in this Agreement constitutes an
agreement by the United States concerning the characterization of the amounts
paid hereunder for purposes of  the Internal Revenue laws, Title 26 of the
United States Code.

 

15.                                 Each party to this Agreement shall bear its
own legal and other costs incurred in connection with this matter, including the
preparation and performance of this Agreement.

 

16.                                 This Agreement is governed by the laws of
the United States.  The Parties agree that the exclusive jurisdiction and venue
for any dispute arising between and among the Parties under this Agreement shall
be the United States District Court for the District of Massachusetts, except
that disputes rising under the CIA shall be resolved exclusively through the
dispute resolution provisions set forth in the CIA.

 

17.                                 The undersigned NeuroMetrix signatory
represents and warrants that he is authorized by the Board of Directors to
execute this Agreement.  The undersigned United States signatories represent
that they are signing this Agreement in their official capacities and they are
authorized to execute this Agreement on behalf of the United States.

 

18.                                 The “Effective Date” of this Agreement shall
be on the date of signature of the last signatory to the Agreement.  Facsimiles
of signatures shall constitute acceptable binding signatures for purposes of
this Agreement.

 

19.                                 This Agreement shall be binding on all
successors, transferees, heirs, and assigns of the Parties.

 

20.                                 This Agreement shall not be amended except
by written consent of the Parties, except that only NeuroMetrix and OIG-HHS must
agree in writing to modification of the CIA, without the consent of any other
party to this Agreement or the Deferred Prosecution Agreement.

 

10

--------------------------------------------------------------------------------


 

21.                                 NeuroMetrix hereby consents to the
disclosure of this Agreement and the Deferred Prosecution Agreement, and
information about these agreements, by the United States to the public.

 

22.                                 This Agreement may be executed in
counterparts, each of which shall constitute an original and all of which shall
constitute one and the same Agreement.

 

/

 

/

 

/

 

/

 

/

 

11

--------------------------------------------------------------------------------


 

UNITED STATES OF AMERICA

 

By:

/s/ Jennifer A. Serafyn

 

Dated: 2/9/09

 

JENNIFER A. SERAFYN

 

 

 

Assistant U.S. Attorney

 

 

 

United States Attorney’s Office

 

 

 

District of Massachusetts

 

 

 

 

 

 

 

 

 

 

By:

/s/Gregory E. Demske

 

Dated: 2/6/09

 

 

 

 

 

GREGORY E. DEMSKE

 

 

 

Assistant Inspector General for Legal Affairs

 

 

 

Office of Counsel to the Inspector General

 

 

 

U.S. Department of Health and Human Services

 

 

 

 

 

 

 

 

 

 

NeuroMetrix, Inc.

 

 

 

 

By:

/s/ Shai Gozani

 

Dated: 2/5/09

 

 

 

 

 

Name: Shai Gozani

 

 

 

Title: President & CEO

 

 

 

NeuroMetrix, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph F. Savage, Jr.

 

Dated: 2/5/09

 

JOSEPH F. SAVAGE, JR.

 

 

 

Goodwin Procter LLP

 

 

 

Counsel to NeuroMetrix, Inc.

 

 

 

--------------------------------------------------------------------------------